Title: To John Adams from Joan Derk van der Capellen tot den Pol, 6 October 1781
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John



Appeltern 6 Oct: 1781
Monsieur

Il ÿ quelque tems qu’un de mes plus proches parens S’addressa a moi pour me consulter, S’il n’ÿ auroit pas moien de placer dans l’armée Americaine un de Ses Neveux, qui a Servi la Republique en qualité de Capitaine, mais qui pour avoir depensé un peu trop d’argent, a été obligé de vendre Sa Compagnie, du reste, de bonne conduite et d’une famille tres distinguée. J’ai dabord repondu que je croiois cela impossible, vû que l’armée Americaine etoit pourvue de tant d’officiers, que meme le Congress a jugé a propos d’en renvoier une quantité non obstant qu’ils étoient munis des meilleures rec-ommandations. Pourtant l’on insiste Sur ce que je prenne la liberté de m’addresser a Votre Excellence, pour Savoir S’il ÿ auroit moien de faire quelque chose pour ce gentilhomme; comme j’ai lhonneur de faire par celle ci, Sans pourtant vouloir me departir de mon plan de ne j’amais importuner, qui que ce Soit, par mes Sollicitations pour personne.
Votre Excellence aura Sans doute entendu parler de la brochure que l’on a divulgée il ÿ a quelques jours dans plusieurs Villes de la Hollande. C’est dommage que Votre Excellence n’entends pas le Hollandois. C’est une piece foudroÿante et dont je ne voudrois pas garantir la tete de l’auteur en cas qu’on le trouva. L affaire du Duc ÿ est comparée a celle de Granvelle et la conduite de la C–r envers les Ambassadeurs du Parlement (1650) a celle quelle fait tenir la Rep–que envers Votre Excellence. L’on n’a jamais encore écrit dans ce gout. J’ai lhonneur de me recommander dans vos bonnes graces et detre De Votre Excellence Le tres humble et tres obeÿsant Serviteur 

J D van der Capellen

